Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The election is noted.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) In claim 1, ‘reinforcing’ fiber appears intended- note the title of the application. The fibers reinforce the composite. What reinforces the reinforcers? ‘Unbound’ is unclear; what is (or isn’t) bound to what?
B) Claim 1 lines 2-4 are incomprehensible. What is a direction ‘intersecting’ longitudinal direction? What is the ‘longitudinal’ direction?
C) Claim 1 is unclear in that there is no ‘regenerating’ happening, merely recovery. Is it implied that the resin-fiber material has been used in some process? What properties are restored?
D) Claim 1 is unclear as to when step A (lines 2-4) happens. Given the use of ‘regenerating’, it appears that the composite is made in step A and a great length of time later, the other steps are performed.

The claims are so unclear that a proper search and application of the prior art is not possible. The following is offered for illustrative purposes and for the sake of completeness:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. 9352967, alone or taken with Moser et al. 9770844.
Christ teaches, especially in col. 3-5, shredding a fiber-reinforced resin and recovering the fibers. Column 5 ‘sizes’ the recovered fibers, rendering claim 4 obvious. This does not explicitly teach the features (for the above reasons), however using the claimed original material is obvious to recover the fibers therein.
     Alternately, Christ does not teach the orientation, however Moser fig. 8 and col. 5-6 and 10 establish that it is old and known to have reinforcing fibers in directions not along the axis of the composite, to gain strength or other desired properties along that axis. Additional materials may be ‘support’ the fibers. Using a resin having fibers described by Moser in the process of Noguchi is obvious to gain reinforcement in several directions and recover useful materials therefrom.

 
s 1, 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/159121.
Komukai et al. 10329392 is used as an equivalent.
Komukai teaches, especially in col. 3 and 5-7, carbon nanotubes which reinforce a resin in all directions, having carbon attached to them (‘reinforced’). The resin is removed and the fibers recovered for further use. The binding of the first step was done when the composite was originally formed. This does not explicitly teach the features (for the above reasons), however using the claimed original material is obvious to recover the fibers therein.

Claims 1, 2, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. 9404202 taken with Moser et al.  9770844.
Lawrence teaches, especially in col. 2-4, removing the resin from a reinforced composite and cutting the fiber and optionally separating it.
 This does not teach the orientation, however Moser fig. 8 and col. 5-6 and 10 establish that it is old and known to have reinforcing fibers in directions not along the axis of the composite, to gain strength or other desired properties along that axis. Additional materials may be ‘support’ the fibers. Using a resin having fibers described by Moser in the process of Noguchi is obvious to have gained reinforcement in several directions.

Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over the references in the individual rejections above as applied to claim 1 above, and further in view of Aldinger 3909397.
The above references do not teach the features of claim 3, however Aldinger teaches in col. 1, using air jet to remove fibers from composites. Using this feature in the above references is an obvious expedient to recover fibers.


/STUART L HENDRICKSON/
Primary Examiner, Art Unit 1736